                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                            WESTERN DIVISION

ALLEN RAY ANDERSON, JR.                                                    PLAINTIFF

V.                         CASE NO. 4:19-cv-361-BRW-BD

RICHARD JACKSON, et al.                                                 DEFENDANTS

                                        ORDER

      I have received a Partial Recommended Disposition (Recommendation) filed by

Magistrate Judge Beth Deere. The parties have not filed objections. After careful review

of the Recommendation, I approve and adopt the Recommendation in all respects.

      Mr. Anderson’s claims against the Pulaski County Detention Facility are

DISMISSED, without prejudice.

      IT IS SO ORDERED, this 27th day of June, 2019.




                                                  /s/ Billy Roy Wilson_______________
                                                  UNITED STATES DISTRICT JUDGE
